CONSULTANT SERVICES LETTER AGREEMENT
 
Date: April 22, 2013
 
Lawrence S. Olanoff, M.D.
__________________


Dear Dr. Olanoff:
 
This letter agreement (this “Agreement”) amends and restates that certain
consultant services letter agreement by and between the parties hereto dated as
of January 1, 2011, and confirms our agreement for advisory and consulting
services as follows:
 
1.  
Engagement.   Lawrence Olanoff, M.D., Ph.D. (“Consultant”) is hereby engaged as
a consultant to Forest Laboratories, Inc., a Delaware corporation with a place
of business at 909 Third Avenue, New York, New York 10022 (“Forest”), commencing
as of January 1, 2011 and continuing until terminated in accordance with the
provisions of paragraph 8 (the “Term”) to provide Forest and its affiliates,
including, without limitation, Forest’s wholly-owned subsidiary Forest Research
Institute, Inc., with the consulting services described in paragraph 2.

 
2.  
Services by Consultant.   From time to time during the Term, upon Forest’s
request, Consultant shall provide Forest or its affiliates with advice
concerning Forest’s business, including, without limitation, as to the review of
product and business development opportunities, and shall perform consulting
services related thereto, including without limitation, reviewing and analyzing
data, materials and such other information as provided by Forest or its
affiliates and responding to inquiries and requests from Forest employees.  All
such consulting services and all other services to be performed by Consultant
pursuant to this Agreement (collectively, the “Services”) shall be set forth and
further defined in one or more work orders, substantially in the form attached
as Exhibit A hereto (each, a “Work Order”), which shall be signed by each party
(or, in the case of Forest, by the Forest affiliate requesting the services in
question) prior to the performance of any Services by Consultant.  Each Work
Order shall set forth, at a minimum, a description of the Services to be
performed, the purpose of Consultant’s engagement and, if applicable, any work
product or deliverables expected from Consultant, the date and location of any
meeting that Consultant is required to attend and any additional payment or
reimbursement specifications.  Consultant shall have the right to accept or
decline any unsigned, proposed Work Order. Each Work Order that is duly executed
by both parties shall become a binding obligation of both parties, enforceable
against each party hereto, and shall be deemed incorporated into, and made an
integral part of, this Agreement.

 
3.  
Compensation for Services.

 
a.  
Consulting Fees.  In consideration of Consultant’s performance of the Services,
and except to the extent otherwise provided in a specific Work Order, Forest
will pay Consultant a fee of $500 per hour for the total number of hours billed
by Consultant in each invoice issued by Consultant under paragraph 3.c.  Payment
of consulting fees is contingent on completion and delivery of any work product
or deliverable described in the applicable Work Order.

 
b.  
Reimbursable Expenses.  In the event Forest requires Consultant to travel in
connection with the performance of the Services, Forest will reimburse
Consultant for out-of-pocket expenses, including the reasonable cost of
transportation, meals and lodging, where applicable, in accordance with Forest’s
expense reimbursement policies as in effect from time to time.

 
c.  
Invoices.  Consultant will invoice Forest, on a monthly basis (or as otherwise
set forth in the applicable Work Order), for fees and expenses accrued hereunder
in an invoice format reasonably acceptable to Forest, which invoice will (a)
identify the Work Order and billing period covered by the invoice, (b) detail
the number of hours worked in the applicable billing period for such Work Order,
(c) itemize all reimbursable expenses incurred by Consultant during such billing
period for such Work Order and (d) attach appropriate supporting documentation
for such expenses.  If applicable, the invoice should also reference the related
project name or study number and the Forest supervisor for such project or
study.  Forest will not be required to make payments with respect to any
invoiced amount which is first billed to Forest more than six (6) months after
accrual.  Within fifteen (15) days after a notice of termination is delivered
under paragraph 8, Consultant shall provide Forest with a final invoice for all
unbilled Services under each Work Order performed by Consultant prior to
termination.

 
Invoices shall be sent by electronic mail to Frank Perier, Exec. V.P, Finance,
Administration & CFO at frank.perier@frx.com or mailed to the following address:
 
Forest Laboratories, Inc.
909 Third Avenue
New York, New York 10022
Attention:  Frank Perier, Exec. V.P, Finance, Administration & CFO
 
All other payment-related correspondence shall be sent by electronic mail
to Accounts.Payable@frx.com.
 
d.  
Payments.  All payments to Consultant hereunder will be made by or on behalf of
Forest either by (a) check within sixty (60) days of receipt of Consultant’s
invoice or (b) ACH Electronic Funds Transfer within thirty-five (35) days of
receipt of Consultant’s invoice.  To be paid by ACH Electronic Funds Transfer,
Consultant must complete and email the ACH Electronic Funds Transfer Form,
attached to Exhibit B hereto, to Accounts.Payable@frx.com.  Payments to
Consultant hereunder will be made payable to:

 
Lawrence S. Olanoff, M.D., Ph.D.
__________________




Tax ID Number: ______________
 
Any federal tax forms requested by Forest, including, if applicable, the Form
W-9 attached to Exhibit B hereto, shall be sent by electronic mail
to Accounts.Payable@frx.com and must be received by Forest before Forest is
required to issue payment to Consultant.
 
4.  
Corporate Integrity Agreement.  On September 15, 2010, Forest entered into a
five-year Corporate Integrity Agreement (“CIA”) with the Office of Inspector
General of the U.S. Department of Health and Human Services as part of a global
civil, criminal and administrative settlement with the United States and
individual states in connection with the promotion and distribution of certain
of Forest’s products. The CIA is available
at http://oig.hhs.gov/fraud/cia/index.html.  Under the CIA, Forest agreed to
undertake certain obligations designed to promote compliance with the federal
health care program and FDA requirements.  Forest and its affiliates may monitor
the Services provided under this Agreement to assess whether they were performed
in a manner consistent with Forest’s policies and procedures.  The CIA contains
provisions requiring the disclosure of certain payments and other “transfers of
value” made to physicians.  These disclosures may be made publicly available via
a searchable online database, and may include the purpose of the payment and the
aggregate value of the payment.

 
5.  
Independent Contractor Status. Consultant will be an independent contractor and
not an employee of Forest for purposes of the Services performed under this
Agreement.  Accordingly, Consultant will be solely and unconditionally
responsible for any and all federal, state or local taxes, social security
withholding and other self-employment tax obligations with respect to payments
made to Consultant under this Agreement.  Consultant acknowledges and agrees
that he is not entitled to any of the benefits provided by Forest to its
employees and that Forest will not procure, maintain or make payments with
respect to any workers' compensation or unemployment compensation insurance on
Consultant’s behalf.  This Agreement shall not be deemed to create any
relationship of employment, partnership, joint venture or agency between the
parties hereto.

 
6.  
Confidentiality.

 
a.  
Consultant will hold in confidence and take all steps necessary to preserve the
confidentiality of any and all information and materials disclosed to Consultant
by Forest or Forest’s affiliates, or the directors, officers, employees,
consultants, advisors or agents of Forest or Forest’s affiliates (collectively,
and together with Forest’s affiliates, the “Representatives”), during the Term
and in connection with Consultant’s performance of the Services under this
Agreement (including, without limitation, the terms and conditions hereof) and
any and all Inventions (as hereinafter defined)(collectively, “Information”);
except that the obligations of confidentiality and non-use set forth in this
paragraph 6 shall not apply to:

 
(i)  
Information which, at the time of disclosure hereunder, is in the public domain;

 
(ii)  
Information which, after disclosure hereunder, becomes part of the public domain
by publication or otherwise, except by breach of this Agreement by Consultant;

 
(iii)  
Information which Consultant can establish by written record was in Consultant’s
possession at the time of disclosure hereunder, and was not acquired directly or
indirectly from Forest or any Representatives;

 
(iv)  
Information which Consultant receives, directly or indirectly, from a third
party; provided, however, that such Information was not obtained by such third
party from Forest or any Representatives; and

 
(v)  
Information that is or was independently developed by Consultant without any use
of Information disclosed hereunder, as documented by written record.

 
Without limiting the generality of the foregoing, Information shall be deemed to
include Protected Health Information as such term is defined by the Health
Insurance Portability and Accountability Act and regulations thereunder.
 
b.  
Notwithstanding anything to the contrary contained herein, Consultant may
disclose Information to the extent Consultant is required to do so by applicable
law, governmental order or subpoena; provided, however, that Consultant
furnishes Forest with prior written notice of any such contemplated disclosure
to allow Forest a reasonable opportunity to seek appropriate limitations or
protective measures with respect to such disclosure, and will cooperate with
Forest in seeking such protections or limitations.  In the event that no such
protection or limitation is obtained by Forest, Consultant agrees to exercise
all reasonable efforts to obtain confidential treatment for such disclosure.

 
c.  
Except as specifically permitted by this paragraph 6, Consultant agrees that he
will not directly or indirectly disclose the Information to any third party
without the prior written consent of Forest nor use the Information for any
purpose other than the performance of the Services.

 
d.  
The obligations contained in this paragraph 6 shall survive for a period of
seven (7) years following the expiration or termination of this Agreement.

 
e.  
Consultant acknowledges that monetary damages calculated at law would not be an
adequate remedy for the breach by Consultant of any provision of this paragraph
6 and that Forest is entitled to injunctive or other appropriate equitable
relief in the event of any such breach.

 
f.  
Consultant shall not use the name of Forest or any of its affiliates, nor have
any rights to the publication or copyright of any Information or other materials
made available to Consultant through this Agreement, or developed by Consultant
in the performance of the Services hereunder (including to Inventions, as
hereinafter defined), without Forest’s prior written approval, except as
required by law.

 
g.  
Upon expiration or termination of this Agreement, or at any time upon Forest’s
request, Consultant will promptly return to Forest any Information delivered to
Consultant hereunder, and Consultant will not retain any copies thereof or hold
any lien over such Information; except that Consultant may keep one (1) copy
thereof for the purpose of complying with the terms of this Agreement.  All
Information, original or copies, is the sole property of Forest and can be
regained by provisional injunction.

 
h.  
Consultant acknowledges that Forest and its affiliates reserve the right to
disclose the nature of the relationship contemplated by this Agreement,
including details pertaining to compensation, Services and other information as
deemed relevant by Forest or its affiliates, without prior notification to, or
authorization by, Consultant.

 
7.  
Intellectual Property.  Consultant acknowledges that he has no proprietary or
other rights or interests in or to any Information or such other information or
materials furnished to Consultant by Forest or any Representatives in connection
with Consultant’s performance of the Services, or to any use or application of
any of the foregoing, all of which are the sole property of Forest or its
affiliates (or third party licensors of Forest or its affiliates), and which
shall be subject to the confidentiality and non-use obligations set forth in
paragraph 6 hereof.  All data, results, ideas discoveries, inventions, reports
or other works of authorship whether or not patentable or subject to copyright
and which may be made, authored or conceived by Consultant as a result of
performing the Services, whether alone or in conjunction with others
(collectively, the “Inventions”), and all right, title and interest in and to
such Inventions (including any intellectual property rights with respect
thereto) throughout the world (including, without limitation, to any patents and
patent applications and all divisions, reissues, continuations and extensions
thereof), are hereby assigned to Forest and shall become the sole and exclusive
property of Forest, to be held and enjoyed by Forest, its successors, assigns or
other legal representatives, to the full end of the term for which such patents
and patent applications may be granted as fully and entirely as the same would
have been held and enjoyed by Consultant if this assignment had not been made.
Consultant shall promptly disclose all Inventions to Forest, and Forest shall
have full power and authority to file and prosecute patent applications and
copyright registrations in Forest’s name throughout the world thereon and to
procure and maintain patents and copyrights thereon. Consultant agrees, at
Forest's reasonable request and at Forest's sole expense, to execute any
applications, assignments, instruments and other documents, and perform such
acts as Forest may deem necessary or advisable to confirm and vest in Forest all
such right, title and interest throughout the world in and to such Inventions
and all intellectual property rights pertaining thereto, and to assist Forest in
procuring, maintaining, enforcing, and defending such intellectual property
rights and protection throughout the world thereto. Consultant agrees to treat
all such Inventions as Information hereunder.  In addition, Consultant agrees
that Consultant shall not have the right to sell, license, convey or use any
Invention or other Information except to the minimum extent necessary to perform
Consultant's Services hereunder.  The provisions of this paragraph 7 shall
survive the termination of this Agreement.

 
8.  
Termination.  Either party may terminate this Agreement at any time, with or
without cause, by giving the other party at least thirty (30) days prior written
notice.  Termination of this Agreement shall automatically terminate all Work
Orders in effect at the time of such termination.  Payment will be made to
Consultant for all expenses reasonably incurred pursuant to this Agreement prior
to the date of termination (provided that such expenses cannot be canceled or
recovered by Consultant from third parties); provided, however that no such
payment will be made if Forest determines that Consultant has breached any of
the terms and conditions set forth herein.  In no event will any such payment
hereunder exceed the total amount agreed to in writing by Forest.  The
provisions of this paragraph 8 shall survive termination or expiration of this
Agreement.

 
9.  
Absence of Debarment.  Consultant represents that Consultant (a) has not been
debarred or convicted, and is not subject to a pending debarment or conviction,
pursuant to section 306 of the United States Food Drug and Cosmetic Act (as
amended), 21 U.S.C. § 335a, (b) has not been listed by any government or
regulatory agencies as ineligible to participate in any government healthcare
programs or government procurement or non-procurement programs (as that term is
defined in 42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or otherwise
made ineligible to participate in any such program, and (c) has not been
convicted of a criminal offense related to the provision of healthcare items or
services, and is not subject to any such pending action.  Consultant agrees to
promptly inform Forest in writing if Consultant is subject to any of the
foregoing, or if any action, suit, claim, investigation, or proceeding relating
to the foregoing is pending, or to the best of Consultant’s knowledge, is
threatened.

 
10.  
Consultant Selection.  Consultant acknowledges and confirms that he has been
selected to serve as a Consultant because of his expertise in the relevant
subject matter and not, in any way, as an inducement to, or in return for
prescribing, purchasing, using, recommending the formulary status of or
dispensing any Forest product or any product of a Forest affiliate.  Consultant
acknowledges and agrees that his judgment with respect to the Services will not
be affected by the compensation he receives pursuant to this Agreement and that
the payments provided hereunder for Consultant’s performance of the Services are
consistent with arm’s length transactions, represent the fair market value of
the Services to be performed by Consultant and are not in exchange for an
agreement by Consultant to prescribe, use or recommend the prescription or use
of any Forest product or any product of a Forest affiliate.

 
11.  
Affiliated Institutions. Consultant shall provide the Services in compliance
with all applicable rules, regulations and policies of any employer or
institution with which he is affiliated, including, without limitation, rules
and regulations requiring specific disclosure or record-keeping
obligations.  Consultant will promptly notify Forest if he believes that any of
the Services are in violation of, or may reasonably be expected to violate, any
such rules, regulations or policies.  In addition, if Consultant is a member of
a committee that sets formularies or develops clinical practice guidelines, he
shall disclose the existence and nature of his relationship with Forest
hereunder to such committee and agree to follow any applicable rules or
procedures of such committee which may relate to such relationship.  The
provisions of this paragraph 11 shall survive the termination or expiration of
this Agreement.

 
12.  
Notices.  Unless otherwise stated herein, all communications, reports and
notices to be given hereunder shall be in writing and sent by personal delivery,
a nationally recognized overnight courier service, facsimile transmission, or
registered or certified mail, postage prepaid with return receipt requested, and
shall be deemed communicated as of the date of personal delivery, confirmation
of couriered delivery, confirmation of facsimile transmission or five (5) days
after deposit in United States mail, as applicable. Notices shall be addressed
to the parties at their respective addresses appearing in this Agreement, or at
such other address as notified by a party in accordance with this paragraph.

 
13.  
Assignment. Consultant shall not assign or subcontract any of his obligations
hereunder to any third party without the prior written consent of Forest.

 
14.  
Entire Agreement of the Parties. This Agreement and the related Work Orders
contain all the covenants and agreements between the parties with respect to the
rendering of Services.  No amendment or modification of this Agreement or any
incorporated Work Order will be binding unless in writing and duly executed by
both parties.

 
15.  
Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.

 
16.  
Parties in Interest.   This Agreement is enforceable only by Consultant and
Forest. The terms of this Agreement are not a contract with, or assurance
regarding compensation, continued employment, or benefit of any kind to, any of
Consultant’s personnel assigned to the Services, or any beneficiary of any such
personnel, and no such personnel, or any beneficiary thereof, shall be a
third-party beneficiary under or pursuant to the terms of this Agreement.

 
17.  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
of conflicts of law.

 
18.  
Successors.  This Agreement shall inure to the benefit of, and be binding upon,
Consultant and Forest, their respective successors and permitted assigns.

 
19.  
Headings.  Captions or headings are for convenience only and in no way define,
limit or describe the scope of this Agreement and shall not be considered in the
interpretation of this Agreement or any provision hereof.

 
[Signature page follows]
 
If the foregoing comports with your understanding, please sign and return one
copy of this Agreement to Forest to confirm our legally binding agreement.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute but one and
the same instrument.  Delivery of this Agreement may be accomplished by exchange
of facsimile or electronic mail (e.g., PDF) transmissions or by the exchange of
originally executed signature pages.
 
Sincerely,
 
FOREST LABORATORIES, INC.
 
By:                           /s/ Francis I. Perier,
Jr.                                            
Name:                      Francis I. Perier, Jr.
Title:                        Executive Vice President –
                   Finance and Administration &
           Chief Financial Officer
 
Accepted and agreed as of the date first written above:
 
LAWRENCE OLANOFF, M.D., Ph.D.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Work Order
 
Work Order Date:
 
Lawrence S. Olanoff, M.D., Ph.D.
__________________




Dear Dr. Olanoff:
 
1.  
In accordance with the terms and conditions of that certain Consultant Services
Letter Agreement (the “Agreement”), entered into on January 1, 2011, and amended
and restated on April 22, 2013, by and between Forest Laboratories, Inc.
(“Forest”) and Lawrence S. Olanoff, M.D., Ph.D. (“Consultant”), Forest and
Consultant agree to the description of Services to be performed by Consultant
set forth below.  .  This Work Order shall be deemed incorporated in, and made
an integral part of, the Agreement.  Capitalized words used but not otherwise
defined herein shall have the respective meanings ascribed to them in the
Agreement.

 
2.  
Consultant shall perform the following Services for Forest or its affiliates:

 
 
a.
Attend all meetings in person or by teleconference as requested by
Executive      management or their designees; generally, but not limited to,
those held in New York City or Jersey City offices for 5 or more working days
per month

 
 
b.
review written or electronic documents as related, but not limited to,  to FRI
activities (e.g. NDA drafts, FDA briefing books budgets, study results, etc. )
or licensing proposals as requested by Business Development or FRI, or strategic
marketing plans as requested by Commercial groups.

 
 
c.
fulfill other consulting assignments as requested Compliance, Manufacturing or
Investor Relations

 
 3.  
No modification, amendment, or waiver of this Work Order shall be effective
unless in writing and signed by both parties hereto.

 
4.  
To the extent any terms in this Work Order (including any attachments to this
Work Order) conflict with the terms of the Agreement, the terms of the Agreement
shall govern, except to the extent that the terms of this Work Order expressly
and specifically state an intent to supersede the Agreement on a specific
matter.

 
If the foregoing comports with your understanding, please sign and return one
copy of this Work Order to Forest.  This Work Order may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same instrument.  Delivery of
this Work Order may be accomplished by exchange of facsimile or electronic mail
(e.g., PDF) transmissions or by the exchange of originally executed signature
pages.
 
Sincerely,
 
FOREST LABORATORIES, INC.
 
By:                          /s/ Francis I. Perier,
Jr.                                    
Name:                      Francis I. Perier, Jr.
Title:                        Executive Vice President –
           Finance and Administration &
           Chief Financial Officer
 
Accepted and agreed as of the date first written above:
 
LAWRENCE OLANOFF, M.D., Ph.D.
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
Forms
 
To be paid by ACH Electronic Funds Transfer, please complete and e-mail the ACH
Form embedded in this document to Accounts.Payable@frx.com.
 
Use Form W-9 only if you are a U.S. person (including a resident alien) to
provide your correct TIN to the person requesting it and, when applicable, to:
 
 
1.
Certify that the TIN you are giving is correct (or you are waiting for a number
to be issued),

 
 
2.
Certify that you are not subject to backup withholding, or

 
 
3.
Claim exemption from backup withholding if you are a U.S. exempt payee. If
applicable, you are also certifying that as a U.S. person, your allocable share
of any partnership income from a U.S. trade or business is not subject to the
withholding tax on foreign partners’ share of effectively connected income.

 
Please open complete and e-mail the Form W-9 embedded in this document
to Accounts.Payable@frx.com.
 


 